NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                     LUIS ALBERTO SANTOS, Appellant.

                              No. 1 CA-CR 20-0449
                                FILED 6-15-2021


            Appeal from the Superior Court in Yavapai County
                         No. P1300CR201901315
               The Honorable John David Napper, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Law Offices of Gonzales & Poirier, Flagstaff
By Antonio J. Gonzales
Counsel for Appellant
                            STATE v. SANTOS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge Randall M. Howe joined.


C R U Z, Judge:

¶1            This appeal was filed in accordance with Anders v. California,
386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969). Counsel for Luis
Alberto Santos has advised this court that counsel found no arguable
questions of law and asks us to search the record for fundamental error.
Santos was convicted of one count of forgery, a class 4 felony, and one count
of possession of drug paraphernalia, a class 6 felony. After reviewing the
record, we affirm Santos’ convictions and sentences.

               FACTUAL AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining the
convictions and resolve all reasonable inferences against Santos. See State
v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

¶3             On July 16, 2019, a Prescott police officer on patrol observed
Santos walking in a park at around 1:00 a.m. The park was closed. The
officer began a conversation with Santos. He asked Santos if he had any
illegal items on his person and Santos replied that he did not. The officer
asked Santos if he would consent to a search, and Santos agreed. The officer
found a methamphetamine pipe in Santos’ left pocket and a fake social
security card in his wallet. Santos told the officer that the social security
card was fake and that he used it for work.

¶4            A grand jury indicted Santos on one count of forgery, a class
4 felony (count 1); one count of possession of a dangerous drug
(methamphetamine), a class 4 felony (count 2); and one count of possession
of drug paraphernalia, a class 6 felony (count 3). Santos moved to dismiss
count 2, the State did not object, and the superior court dismissed count 2
without prejudice. A jury convicted Santos of counts 1 and 3.

¶5           Santos waived a presentence report. The superior court
suspended the imposition of sentencing, placed Santos on supervised
probation with a jail term of 399 days, gave him credit for 399 days of
presentence incarceration, and terminated the probation.


                                      2
                             STATE v. SANTOS
                            Decision of the Court

¶6            Santos timely appealed, and we have jurisdiction pursuant to
Arizona Constitution Article 6, Section 9, and Arizona Revised Statutes
sections 12-120.21(A), 13-4031, and -4033(A).

                                DISCUSSION

¶7             We review Santos’ convictions and sentences for fundamental
error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011). Counsel for
Santos has advised this court that after a diligent search of the record
counsel has found no arguable questions of law. We have read and
considered counsel’s brief and fully reviewed the record for reversible
error, see Leon, 104 Ariz. at 300, and find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure. So
far as the record reveals, counsel represented Santos at all stages of the
proceedings, and the sentences imposed were within the statutory
guidelines. We affirm Santos’ convictions and sentences.

¶8             Upon the filing of this decision, defense counsel shall inform
Santos of the status of the appeal and his future options. Counsel has no
further obligations, unless, upon review, counsel finds an issue appropriate
for submission to the Arizona Supreme Court by petition for review. See
State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Santos shall have thirty days
from the date of this decision to proceed, if he desires, with a pro per motion
for reconsideration or petition for review.

                               CONCLUSION

¶9            For the foregoing reasons, we affirm Santos’ convictions and
sentences.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         3